UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
MILTON WILLIAMS, ON BEHALF OF       :
HIMSELF AND ALL OTHER PERSONS       :
SIMILARLY SITUATED​,                :
                                    :                    No.: 1:21-cv-1490
                Plaintiffs,         :
                                    :                    NOTICE OF APPEARANCE
                    v.              :
                                    :
                                    :
TENNESSEE WHOLESALE NURSERY, LLC,
                                    :
               Defendant.           :
                                    :
------------------------------------x

Notice is hereby given of the appearance of the undersigned as counsel for Milton
Williams, On Behalf of Himself and All Other Persons Similarly Situated in the
above-entitled action. All further notice and copies of pleadings, papers, and other
material relevant to this action should be directed to and served upon:

                            Jeffrey M. Gottlieb, Esq., (JG-7905)
                            Gottlieb & Associates
                            150 East 18th Street, Suite PHR
                            New York, NY 10003
                            Phone: (212) 228-9795
                            Fax: (212) 982-6284
                            Jeffrey@Gottlieb.legal

Dated: New York, New York
       February 18, 2021                                    Respectfully submitted,

                                                          GOTTLIEB & ASSOCIATES

                                                           By: ​/s/Jeffrey M. Gottlieb, Esq.
                                                                  Jeffrey M. Gottlieb, Esq.
